United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
DeKalb, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0589
Issued: February 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 8, 2016 appellant, through counsel, filed a timely appeal from a January 7,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established permanent impairment for more than one
percent permanent impairment of the left lower extremity, for which he had received a schedule
award.
On appeal counsel argues the decision is contrary to law and fact.
FACTUAL HISTORY
On December 24, 2010 appellant, then a 31-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that on that day he injured his left lower leg when
he slipped on ice. OWCP accepted the claim for left knee and lower leg contusion, left ligament,
leg, and knee sprain, left chondromalacia, except patella, and pain lower leg joint. Appellant
received wage-loss compensation benefits on the supplemental and periodic rolls from
February 11, 2011 until June 29, 2013. She underwent authorized left knee arthroscopic surgery
on February 21, 2013. Appellant was released to return to work with no restrictions effective
June 19, 2013.
On September 19, 2013 appellant filed a claim for a schedule award. OWCP thereafter
received a December 11, 2013 report from Dr. Neil Allen, a Board-certified internist and
neurologist. Dr. Allen noted that he had examined appellant on November 6, 2013, provided a
history of employment injury, and reviewed the medical evidence. He reported that his
examination of appellant’s left knee revealed reduced knee extension, antalgic gait, and severe
tenderness on palpation of the medial joint and joint line. The range of motion for the left knee
was 125 degrees flexion and 0 degree extension, with the right knee at 140 degrees flexion
and -5 degrees extension. A review of a January 19, 2011 magnetic resonance imaging (MRI)
scan of the left knee revealed subchondral fractures on the anteriomedial medial tibial plateau
and anterior medial tibial plateau chronic cystic changes/geodes. Dr. Allen also reviewed a
May 17, 2011 MRI scan which was unchanged from the earlier MRI scan of January 19, 2011
that showed joint space narrowing and loss of joint cartilage.
Referring to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides), he noted a class 1 for
primary knee arthritis according to Table 16-3 for a diagnosis-based impairment with a default
value of grade C or seven percent.3 Dr. Allen found a grade modifier of one for Functional
History (GMFH) according to Table 16-64 for lower limb score of 60 and an antalgic gait. He
noted a grade modifier of one for findings on Physical Examination (GMPE) due to severe
tenderness according to Table 16-7.5 Dr. Allen noted that no grade modifier was assessed for
Clinical Studies (GMCS) as he used the studies to determine class placement. Applying the net
adjustment formula of (GMFH-CDX) + GMPE-CDX) or 1-1 + 1-1 = 0, he found no adjustment

3

A.M.A., Guides 511, Table 16-3.

4

Id. at 516, Table 16-6.

5

Id. at 517, Table 16-7.

2

in the default grade C impairment of seven percent.6 Dr. Allen concluded that appellant had a
seven percent left lower extremity permanent impairment.
On March 18 and September 24, 2014 OWCP referred the case to an OWCP medical
adviser for review. In a report dated September 29, 2014, the medical adviser reviewed the
medical record and performed an impairment rating. He asserted that Dr. Allen had misapplied
the A.M.A., Guides in reaching seven percent impairment as it was unsupported by the objective
evidence as there was no evidence to establish the cartilage interval necessary for the seven
percent rating. A review of the medical record showed appellant had responded well to his
surgery and had been released to full-duty work with no restrictions on June 19, 2013.
Examination findings by appellant’s treating physician showed residual medial joint line pain, no
instability at the collateral or cruciate ligament, and knee range of motion was 0 to 125 degrees.
Using Table 16-3,7 the medical adviser found one percent impairment for class 1 for a diagnosis
of plica resection with significant palpatory findings. He found no change using the net
adjustment formula. The medical adviser determined June 19, 2013 to be the date of maximum
medical improvement because this was the date appellant returned to work with no restrictions.
By decision dated February 23, 2015, OWCP granted appellant a schedule award for a
one percent permanent impairment of the left lower extremity. The award ran from June 30 to
July 20, 2013.
In a letter dated October 23, 2015, counsel requested reconsideration and submitted an
August 26, 2015 report by Dr. Allen.
In an August 26, 2015 addendum, Dr. Allen noted that he based his opinion on a
January 19, 2011 MRI scan which showed subchondral fractures on the anteriomedial tibial
plateau and chronic anterior tibial plateau cystic changes/geodes. He explained that the cartilage
interval was not necessary if there was a presence of subchondral fractures. Dr. Allen reiterated
his finding of a default value of seven percent under Table 16-3, page 511 for the diagnosis of
primary knee joint arthritis.
On December 14, 2015 OWCP referred the case to an OWCP medical adviser for review
and an impairment determination. In a December 21, 2015 report, the medical adviser reviewed
the medical evidence. He asserted that Dr. Allen had misapplied the A.M.A., Guides and his
recommendation was inconsistent with orthopedic surgical principles. The medical adviser
noted that neither the January 19 nor the May 17, 2011 MRI scans showed any aggravation of
appellant’s preexisting osteoarthritis and patella chondromalacia due to the December 24, 2010
employment injury as there were no signs of acute injury or internal derangement. In addition,
the February 21, 2013 arthroscopic surgery reported no evidence of any acute injury of
appellant’s preexisting patella chondromalacia. Using Table 16-3, the medical adviser found a
class one for contusion history with a default grade C or one percent impairment. He found a net
adjustment of zero for one percent left lower extremity permanent impairment.

6

Id. at 521.

7

Id. at 509, Table 16-3.

3

By decision dated January 7, 2016, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
Under section 8107 of FECA8 and section 10.404 of the implementing federal
regulations,9 schedule awards are payable for permanent impairment of specified body members,
functions, or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.10 The sixth edition of the A.M.A., Guides provides a diagnosis-based method of
evaluation utilizing the World Health Organization’s International Classification of Functioning,
Disability and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment
for the Class of Diagnosis (CDX) condition, which is then adjusted by grade modifiers based on
GMFH, GMPE, and GMCS.12 The net adjustment formula is (GMFH-CDX) + (GMPE - CDX)
+ (GMCS - CDX).13 It is well established that in determining the amount of a schedule award
for a member of the body that sustained an employment-related permanent impairment,
preexisting impairments of the body are to be included.14
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.15

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404

10

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

11

A.M.A., Guides 3 (6th ed., 2009), section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
12

Id. at 383-419.

13

Id. at 411.

14

See B.M., Docket No. 09-2231 (issued May 14, 2010); Beatrice L. High, 57 ECAB 329 (2006); Dale B. Larson,
41 ECAB 481 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700.3(a)(3) (January 2010). This portion of OWCP’s procedure provides that the impairment rating of a given
scheduled member should include any preexisting permanent impairment of the same member or function.
15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).

4

ANALYSIS
OWCP accepted appellant’s claim for left knee and lower leg contusion, left ligament,
leg, and knee sprain, left chondromalacia, except patella, and pain lower leg joint. It authorized
left knee arthroscopic surgery for chondroplasty. By decision dated February 23, 2015, OWCP
granted appellant a schedule award for a one percent permanent impairment of the left lower
extremity. Counsel requested reconsideration. On January 7, 2016 OWCP denied modification
of its schedule award determination. The issue on appeal is whether appellant established more
than one percent permanent impairment.
The Board finds that this case is not in posture for a decision.
In support of his request for an increased schedule award, appellant submitted
impairment ratings from Dr. Allen dated December 11, 2013 and August 26, 2015. Referring to
Table 16-3, page 511 of the A.M.A., Guides, Dr. Allen found seven percent diagnosis-based
impairment of the left lower extremity based on class 1, presumably for primary knee arthritis,
with a default value of seven percent.16 In the August 26, 2014 addendum, he noted that his
impairment rating was based upon a January 19, 2011 MRI scan which noted subchondral
fractures. Dr. Allen explained that, according to Table 16-3, page 511, appellant qualified for a
class 1 impairment (for primary knee arthritis with osteochondral fracture) with a default value
of seven percent permanent impairment.
In a report dated September 29, 2014, OWCP’s medical adviser reviewed the medical
record and performed an impairment rating. He asserted that Dr. Allen, in his December 11,
2013 impairment rating, had misapplied the A.M.A., Guides in assessing seven percent
impairment as the recommendation was unsupported by the objective evidence. Using Table 163, page 509, the medical adviser found one percent impairment for plica resection with
significant palpatory findings. He found no change using the net adjustment formula and
determined the date of maximum medical improvement as June 19, 2013. In a December 21,
2015 report, the medical adviser reviewed Dr. Allen’s August 6, 2015 addendum and asserted
that Dr. Allen had again misapplied the A.M.A., Guides. He explained that the preexisting
chondromalacia was not affected by the work injury. The medical adviser found a class 1 for
contusion history with a default grade C or one percent impairment using Table 16-3, page 516.
He found a net adjustment of zero for one percent left lower extremity permanent impairment.
The medical adviser noted that the January and May 2011 MRI scans both showed
preexisting degenerative arthritis and chondromalacia of the patella. He further noted that the
work-related injury had not aggravated the preexisting osteoarthritis. In determining the amount
of a schedule award for a member of body that sustained an employment-related impairment,
preexisting impairments of the same member are to be included if the work injury affected any
residual usefulness in whole or in part.17

16

A.M.A., Guides 511, Table 16-3.

17

See supra note 14.

5

In denying modification of the February 23, 2015 schedule award determination, OWCP
relied on the medical adviser’s reports dated September 29, 2014 and December 21, 2015. In
both reports, the medical adviser asserted that Dr. Allen had improperly applied the A.M.A.,
Guides in his impairment determination, and that Dr. Allen’s recommendation was inconsistent
with orthopedic surgical principles. The medical adviser however did not explain whether
appellant’s preexisting condition had been considered or whether it should be considered in the
impairment rating. The lack of a well-rationalized opinion and generalization in discounting
Dr. Allen’s impairment determination is insufficient to deny an increased schedule award claim.
As noted above, OWCP procedures provide that impairment ratings for schedule awards
include those conditions accepted by OWCP as employment related and any preexisting
permanent impairment of the same member or function. If the work-related injury has affected
any residual usefulness in whole or in part, a schedule award may be appropriate as there is no
apportionment.18 The Board is unable to determine from the current record whether Dr. Allen or
OWCP’s medical adviser appropriately applied the A.M.A., Guides in determining appellant’s
permanent impairment for schedule award purposes, therefore this case must be remanded for
further development and appropriate impairment rating under the A.M.A., Guides.19
The Board will remand the case to OWCP for further medical development. OWCP
should refer appellant to a second opinion specialist to properly determine the impairment to
appellant’s left lower extremity based on the accepted employment injuries and utilizing the
proper tables and figures of the A.M.A., Guides. The referral physician should give
consideration to the impact of the accepted employment injuries on appellant’s preexisting left
knee condition when determining the impairment rating. After such further development as
necessary, OWCP shall issue a de novo decision on the extent of impairment to appellant’s left
lower extremity.
CONCLUSION
The Board finds that this case is not in posture for a decision.

18

B.K., 59 ECAB 228 (2007). See also Federal (FECA) Procedure Manual, supra note 15 at Chapter 2.808.5(d)
(February 2013) (schedule awards may include preexisting impairments as there is no apportionment under FECA).
19

See C.S., Docket No. 14-1085 (issued August 27, 2014) (finding that when the medical adviser does not
provide sufficient explanation for his rating that his report is not entitled to constitute the weight of the medical
opinion evidence).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 7, 2016 is set aside and the case remanded for further
development consistent with the above opinion.
Issued: February 3, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

